           Case 2:15-cr-00621-R Document 393 Filed 07/28/20 Page 1 of 1 Page ID #:2243

                              UNITED STATES DISTRICT COURT
  cc: USPO                   CENTRAL DISTRICT OF CALIFORNIA
                                   CRIMINAL MINUTES - GENERAL




 Case No.       CR15-00621 R                                             Date July 28, 2020

 Present:        The Honorable Philip S. Gutierrez, Chief United States District Judge

 Interpreter      n/a
       Wendy Hernandez                Not Reported                           Not Present
        Deputy Clerk             Court Reporter/Recorder               Assistant U.S. Attorney

                               Present Cust. Bond            Attorney(s) for   Present App. Ret.
   U.S.A. v. Defendant(s):
                                                             Defendant(s):

Grigor Pambukyan (2)             not                          n/a


 Proceedings: (In Chambers) Order GRANTING Defendant’s Motion for Early
              Termination of Supervised Release

       Having read and considered Defendant’s motion for early termination of supervised
release (dkt. # 388) and the Government’s opposition (dkt. # 392), which notes that the United
States Probation and Pretrial Services Office supports the motion, the Court GRANTS the
motion.

         IT IS SO ORDERED.




                                                                                  :00
                                                                                  jre



CR 11 (10/08)                          CRIMINAL MINUTES - GENERAL                             Page 1 of 1
